            Case 4:19-cv-40135-TSH Document 1 Filed 10/22/19 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

__________________________________________
                                         )
LOUIS J. DESY JR.                        )
                                         )
      Plaintiff,                         )
                                         )
      v.                                 )
                                         )                   Civil Action No.:
AZZ, INC.,                               )
                                         )
      Defendant                          )
_________________________________________)

                        NOTICE OF REMOVAL OF CIVIL ACTION
                       TO THE UNITED STATES DISTRICT COURT

       PLEASE TAKE NOTICE that Defendant AZZ Inc. (“AZZ”) hereby removes the civil

action pending in the Commonwealth of Massachusetts, Superior Court Department, styled Louis

J. Desy Jr. v. AZZ, Incorporated, Civil Action No. 1985CV01315, to the United States District

Court for the District of Massachusetts. Defendant will promptly file a Notice of this Removal

with the Commonwealth of Massachusetts, Superior Court Department, Worcester County, and

serve the Notice on all parties.


                        GROUNDS FOR REMOVAL JURISDICTION


       1.      Pursuant to 28 U.S.C. § 1446, AZZ invokes this District Court’s jurisdiction under

28 U.S.C. § 1441 (providing that defendants may remove any civil action, filed in state court, of

which the District Courts of the United States have original jurisdiction), 28 U.S.C. § 1332

(granting District Courts original jurisdiction of all civil actions between persons of diverse

citizenship), and 28 U.S.C. §1331 (granting District Courts original jurisdiction of all civil actions

arising under the laws of the United States).


                                                  1
            Case 4:19-cv-40135-TSH Document 1 Filed 10/22/19 Page 2 of 5



       2.      On September 9, 2019, Plaintiff Louis J. Desy Jr. (“Desy”) filed an Original

Complaint and Jury Demand against AZZ in the Commonwealth of Massachusetts, Superior Court

Department, Worcester County (the “Complaint”). A copy of the Complaint, along with all other

documents filed with the Commonwealth of Massachusetts, Superior Court Department, is

attached hereto as Exhibit 1. Exhibit 1 constitutes all of the process and pleadings that have been

served upon AZZ in this action. Attested to copies of all docket entries in the Massachusetts

Superior Court record shall be filed within 28 days, in accordance with Local Rules 5.4(f) and

81.1(a). The Civil Cover Sheet, as required by Local Rules 3.1 and 5.4(e), and Local Category

Sheet are attached hereto as Exhibit 2.

       3.      In the Complaint, Desy alleges myriad claims relating to his former employment

with AZZ, including non-payment of commissions, non-payment of overtime, age discrimination

in violation of M.G.L. c. 151B and the Age Discrimination in Employment Act (ADEA), wrongful

termination as against public policy, and libel and slander.

       4.      At the time of filing of this action, as stated in Paragraph 2 of the Complaint, and at

the time of filing of this Notice, Desy resides in Worcester, Massachusetts, and is therefore a

citizen of the Commonwealth of Massachusetts. As stated in Paragraph 3 of the Complaint, AZZ

is not a citizen of the State of Massachusetts. AZZ is a Texas corporation with its principal place

of business in Texas. AZZ is therefore a citizen of the State of Texas. 28 U.S.C. § 1332(c)(1).

Removal is proper because there is complete diversity between the parties.

       5.      In addition, Desy seeks a “wage bonus” of “$18,171” (Complaint, ¶ 10), “overtime

compensation” for allegedly working 20 hours of overtime per week for “several years”

(Complaint, ¶ 6), “statutory trebling of damages” related to those claims (Complaint, Jury

Demand), as well as unspecified damages for age discrimination (Count III), wrongful termination


                                                  2
            Case 4:19-cv-40135-TSH Document 1 Filed 10/22/19 Page 3 of 5



(Count IV), and libel and slander (Count V). Because the parties have complete diversity of

citizenship and because the amount in controversy exceeds the $75,000 statutory minimum for

diversity jurisdiction, this Court has original jurisdiction under 28 U.S.C. § 1332.

       6.      Furthermore, on its face, Desy’s Complaint alleges a violation of the Federal Age

Discrimination in Employment Act (ADEA), 29 U.S.C. §§ 621-634 (Count III). Desy also alleges

that AZZ violated “Federal Laws on wrongful termination based on public policy” (Count IV).

Because Desy has alleged claims sounding under the laws of the United States, this Court has

original jurisdiction under 28 U.S.C. § 1331.

       7.      AZZ received the Complaint on September 23, 2019. Removal pursuant to 28 U.S.C.

§ 1446(b) is timely because this Notice of Removal has been filed within thirty days of the AZZ’s

receipt of the Complaint, “the initial pleading setting forth the claim for relief upon which such

action or proceeding is based.” 28 U.S.C. § 1446(b)(1).

       8.      Venue is proper in this district under 28 U.S.C. § 1441(a) because the state court

where the suit has been pending is located in this district.

       9.      Defendant will give notice of the filing of this Notice of Removal to the Plaintiff

and to the Commonwealth of Massachusetts, Superior Court Department, in which Civil Action

No. 1985CV01315 is pending.

       10.     AZZ seeks removal of this action without prejudice to any and all defenses available

to it, such as objections to service of process and jurisdiction.

                                              PRAYER


       WHEREFORE, Defendant AZZ Inc., respectfully prays that this matter, previously

pending in the Commonwealth of Massachusetts, Superior Court Department, styled Louis J. Desy


                                                   3
          Case 4:19-cv-40135-TSH Document 1 Filed 10/22/19 Page 4 of 5



Jr. v. AZZ, Incorporated, Civil Action No. 1985CV01315, be removed to the United States District

Court for the District of Massachusetts.


                                           Respectfully Submitted,

                                           AZZ, INC.,

                                           By their attorneys,


                                           /s/ John E. (Jed) DeWick________________
                                           John E. (Jed) DeWick (BBO #654723)
                                           Kevin B. Smith (BBO #688418)
                                           ARROWOOD LLP
                                           10 Post Office Square, 7th Floor South
                                           Boston, MA 02109
                                           (617) 849-6200
                                           (617) 849-6201 (Fax)
                                           jdewick@arrowoodllp.com
                                           ksmith@arrowoodllp.com



Dated: October 22, 2019




                                               4
          Case 4:19-cv-40135-TSH Document 1 Filed 10/22/19 Page 5 of 5



                                 CERTIFICATE OF SERVICE

I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) or sent by first-class
mail to any persons presently indicated as non-registered participants on this date.


                                                      /s/ Kevin B. Smith

                                                      Kevin Smith, BBO (BBO # 688418)
                                                      October 22, 2019




                                                  5
